                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                             DOCKET NO. 1:18-cv-00077-FDW
 MARCUS FREEMAN,                                )
     Plaintiff,                                 )
                                                )
 vs.                                            )                     ORDER
                                                )
 NANCY     A.     BERRYHILL,             Acting )
 Commissioner of Social Security,               )
      Defendant.                                )

       This matter is before the Court on Defendant’s Motion for Remand to the Commissioner

for further administrative proceedings (Doc. No. 12). The Commissioner wishes to conduct further

fact finding, including holding a new hearing. Plaintiff’s counsel consents to the Motion for

Remand.

       The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Motion for Remand (Doc. No. 12) is GRANTED, and

Plaintiff’s Motion for Summary Judgment (Doc. No. 10) is DENIED AS MOOT. The Court

hereby reverses the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and

remands the case to the Commissioner for further proceedings, including a new hearing. See

Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). The Clerk

of Court is respectfully directed to close this case.

       IT IS SO ORDERED.


                                         Signed: November 5, 2018
